Citation Nr: 0811897	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for cholecystitis and 
cholecystolithiasis, status post cholecystectomy.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture, right 5th and 6th ribs, due to gunshot 
wound.

4.  Entitlement to a total rating based on individual 
unemployabilty due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

As will be discussed further below, and as certified on 
numerous occasions since service, the veteran had honorable 
service with a recognized guerrilla unit from January 9, 
1945, to January 31, 1946; and with the Regular Philippine 
Army from February 1, 1946, to March 1, 1946.  

Most documents in the file refer to the veteran's date of 
birth as being in September 1922, although the veteran stated 
in a written document in 1981 that he was born in January 
1900. 

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is also in effect for residuals, injury to 
Muscle Groups II, III, and IV, right (major) chest, residuals 
of gunshot wound, rated as moderately severe injury, Muscle 
Group II, for which a 40 percent rating is now assigned; and 
degenerative joint disease, right shoulder, due to trauma, 
for which a 10 percent rating is now assigned.  Those issues 
are not part of the current appeal.


FINDINGS OF FACT

1.  The appellant was not a prisoner of war (POW) for VA 
purposes.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran has heart 
disease of service origin, or that any cardiovascular 
disorder was manifested during the first post-service year.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran has 
cholecystitis and/or cholecystolithiasis, status post 
cholecystectomy, of service origin.




4.  The veteran's residuals of fractures, 5th and 6th ribs, 
per se, are asymptomatic; the ribs have never been removed or 
resected and there have been no procedures such as a 
lobectomy, pneumonectomy, or thoracoplasty.

5.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002 & Supp. 2007); 38 C.F.R. § 3.1(y) (2007).

2.  An acquired cardiovascular disorder was not incurred in 
or aggravated by service, nor may in-service incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3  Neither cholecystitis or cholecystolithiasis, status post 
cholecystectomy, was incurred in or aggravated by service, 
nor may in-service incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

4.  The criteria for a compensable disability rating for the 
veteran's service-connected fracture of the 5th and 6th right 
ribs have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2007).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim for increased compensation for 
rib fractures (and other disabilities) in September 1999, for 
TDIU in March 2001, and for service connection for heart and 
gallbladder disabilities in June 2003; ratings after each 
claim continued the denial of increased compensation 
including TDIU and denied service connection for heart and 
gallbladder disabilities.  Throughout, extensive development 
was undertaken and correspondence sent to the veteran with 
regard the requirements to support his claims and related 
matters.  He filed his notice of disagreement (NOD) as to the 
four issues herein concerned in September 2005.  And the 
requirements, which have not changed in decades, for 
supporting his claim to POW status have been stated on 
numerous occasions since 1949. 

The VARO sent him explanatory letters, and an SOC and SSOCs 
were issued and additional correspondence was sent to the 
veteran, including a Dingess letter in March 2006.  He timely 
filed a Substantive Appeal on a VA Form 9 in March 2006.  In 
the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  The notifications to the veteran in this 
case were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life.  There 
is no prejudicial error shown in this regard.

In the aggregate, the veteran has demonstrated actual 
knowledge of and have acted on the information and evidence 
necessary to substantiate the pending claim.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  Neither has he suggested 
in any way that there is any prejudice due to a lack of 
proper VA notice or assistance.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service and POW Status

Numerous papers, processing affidavits, and similar 
documents, and copies thereof are in the file reflecting the 
nature of the veteran's service during World War II.  
Official certification was first issued by the Department of 
the Army in 1949, and has been reissued and clarified on 
several occasions since that time.

An official Memorandum for the File, dated in January 2000, 
delineates the pertinent facts, and reflects that the veteran 
had honorable service with a recognized guerrilla unit from 
January 9, 1945, to January 31, 1946; and with the Regular 
Philippine Army from February 1, 1946, to March 1, 1946.  His 
original application for VA benefits stated that he was 
inducted into U.S. Armed Forces, Far East (USAFFE), on 
December 18, 1941; that he was captured on December 28, 1941, 
held as a POW at Tarlac, and released on August 18, 1942; 
that he was a civilian engaged in farming from August 19, 
1942, to September 11, 1942; that he was inducted into the 
military guerrilla forces on September 12, 1942, and 
processed on February 1, 1946.  His name was not listed on 
POW microfiche records.  The Memorandum cited the veteran's 
lack of providing POW support documentation, and noted that 
is period of incarceration predated his certified entry into 
active duty and thus did not qualify in any event.

The veteran has often asserted that he was a POW.  He argues 
that he was imprisoned at Camp O'Donnell, Capas, Tarlac, from 
December 18, 1941, to September 1, 1942.  However, while such 
imprisonment is entirely possible, it does not impact on the 
veteran's having POW status for VA purposes.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

With regard to Philippine service, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it. 38 C.F.R. §§ 3.40, 3.41.  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993).  If the 
United States service department declines to verify the 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

VA will accept the findings of the appropriate service 
department that a person was (or was not) a POW during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).

A Supplemental Memorandum was submitted for the file, dated 
in July 2000, after the veteran had provided statements with 
regard to persons who had been imprisoned along with him.  
That Memorandum noted that one of the men cited had been with 
him when injured, per a document from 1950; and that the 
other had been on the roster of independent guerrillas which 
was recognized only as of January 9, 1945.  The Supplemental 
Memorandum concluded that the evidence did not support that 
the veteran had been a POW, and again noted that, in any 
event, his service was only from January 9, 1945, to March 1, 
1946, that the alleged period of captivity predated that 
period by some considerable period of time (e.g., April, 9, 
1942, to September 1942); that he had no certified USAFFE 
status; and that VA was bound by the service department 
certifications of his guerrilla service.

III.  Service Connection Claims

A.  Applicable Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including a organic 
heart or chronic gallbladder disease, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war, by adding 
atherosclerotic heart disease and its complications, 
including myocardial infarction, to the list of presumptive 
diseases.  VA alonremoved the note in the 1993 version of 38 
C.F.R. § 3.309(c) that the statutory term "beriberi heart 
disease" included ischemic heart disease in former prisoners 
of war who had experienced localized edema during captivity.  
VA explained that atherosclerotic heart disease encompasses 
ischemic heart disease.  38 C.F.R. § 3.309(c)).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

B.  Factual Background and Analysis

The veteran's service records show no sign of heart disease, 
beriberi or cholecystitis, cholecystolithiasis, or 
cholecystectomy, including on a discharge examination in 
January 1946, which showed normal abdominal viscera, normal 
cardiovascular system, and blood pressure of 112/70.

Private treatment records from 1980 and VA examination in 
1981 showed neither heart disease or cholecystitis (or 
related disability).  On the latter examination, 
X-ray showed the heart as borderline in size.

Recent private treatment records have referred to the 
veteran's having a diagnosis of ischemic heart disease.  One 
private physician has reportedly treated the veteran for 
ischemic heart disease since 1994.  Other recent private 
findings are of atherosclerosis of the aorta.  In addition, 
one physician recently diagnosed angina pectoris and old 
myocardial ischemia.

Private treatment records from 2004 also refer to the 
veteran's having cholecystitis with cholecystolithiasis.  
Another physician in 2004 noted that he had undergone a 
cholecystectomy due to gangrenous cholecystitis for which he 
was hospitalized in 2004.

All in all, the competent and probative evidence of record 
preponderates against a finding that the veteran has either a 
heart disorder and/or cholecystitis due to 
cholecystolithiasis, status post cholecystectomy, of service 
origin, and such may not be presumed under any theory.  
Neither heart nor gallbladder disability was shown in service 
or for decades thereafter, and there is no competent 
evidence, to include a credible or competent medical opinion, 
to associate either with the veteran's service and/or his 
service-connected disabilities.  In each instance, the 
evidence is not equivocal in that regard, and a reasonable 
doubt is not raised.  

IV.   Increased Rating Claims

A.  Applicable Criteria

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Although further notice is 
not required in this case under Dingess, supra, on review of 
the file the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disability; and he has 
affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's service-connected residuals of fractured right 
5th and 6th ribs have been evaluated by analogy to the removal 
of ribs under Diagnostic Codes 5299-5297, under which a 10 
percent disability rating is warranted for removal of one rib 
or resection of two or more ribs without regeneration.  A 20 
percent disability rating requires the removal of two ribs.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297.  

The rating for rib resection or removal is not to be applied 
with ratings for purulent pleurisy, lobectomy, pneumonectomy 
or injuries of the pleural cavity.  (Note 1).  Rib resection 
will be considered as rib removal in the case of 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space, and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy, or the graduated ratings for pulmonary 
tuberculosis (Note 2).

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993). Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

B.  Factual Background and Analysis

Post-service clinical records show no signs of rib removal at 
any time.

On VA examination in August 2000, the residuals of the rib 
fractures were described as fully healed with deformity.  He 
had some evidence of basal pleurodiaphragmatic adhesions 
without symptomatic complaints.

Similar findings have been noted since by VA and private 
examiners.  X-rays in 2004 showed haziness in the right lung 
base and blunting of the sulci.  There was a notation of 
suspicious fracture of the 6th lateral rib on the right.

The ribs or parts thereof have not been removed.  Although 
there is some observable deformity, the fractures of the 
right 4th and 5th ribs are now well healed and without 
symptoms.  These residuals of the in-service fractures do not 
closely approximate the removal of one rib or resection of 
two ribs without regeneration.  Accordingly, a compensable 
disability rating is not warranted under DC 5297.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

In this regard, the Board would note that the same shrapnel 
wounds that caused the rib fractures are also rated under 
residuals, injury to Muscle Groups II, III and IV, right 
(major) chest, residuals of gunshot wound, rated as 
moderately severe injury, Muscle Group II, for which a 40 
percent rating is now assigned; and degenerative joint 
disease, right shoulder, due to trauma, for which a 10 
percent rating is now assigned.  Therefore, each and every 
component of his current aggregate residuals of the in-
service injuries has been fully reflected and adequately 
compensated in the current ratings.

The evidence is somewhat equivocal as to whether the veteran 
does or does not now work and/or whether he is able to do so.  
In any event, VA examiners in 2000 felt that he was hindered 
in many jobs which required ripping or lifting, could not do 
household chores, and had other limitations.  Some of these 
circumstances are affected by his service-connected problems; 
others are not.

On a recent VA examination, the veteran reported that he had 
worked as a security guard for a mining firm for 20 years, 
and had retired in 1984.  Otherwise, he said that he had 
worked as a fisherman but no longer could do that work, and 
had become disabled for working in 1995.

The veteran is at least 86 years of age and has numerous 
other organic, serious disabilities of non-service-connected 
origin which hinder his ability to work or engage in many 
other activities.  In any event, he does not meet the 
scheduler criteria for a TDIU; and factually, it is not 
demonstrated that his service-connected disabilities alone 
are responsible for his lack of current work or inability to 
secure gainful employment.

V.  Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities. 

The governing norm in these exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board finds that no 
exceptional circumstances in this case have been shown, or 
alleged, which would warrant referral for consideration of an 
extraschedular evaluation.


ORDER

Service connection for heart disease is denied.

Service connection for cholecystitis and cholecystolithiasis, 
status post cholecystectomy, is denied.

[Continued on next page]

An increased (compensable) evaluation for residuals of 
fracture, right 5th and 6th ribs, due to gunshot wound, is 
denied.

A total rating based on individual unemployabilty due to 
service-connected disabilities (TDIU) is denied.


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


